2. Humanitarian situation of refugees from Iraq (debate)
The next item is the debate on six motions for resolutions on the humanitarian situation of refugees from Iraq.
author. - (DE) Mr President, although this resolution on the situation of refugees from and in Iraq is a very sound one, it is silent on the central issue, namely the reasons why there are refugees in and from Iraq. The primary reason is the occupation of Iraq by troops from the US, the UK and other EU Member States, and, above all, the nature of that occupation. If you pursue a policy of occupation of this nature, you should not be surprised when it generates refugees.
Despite Germany's restrictive asylum policy, people from Iraq now form the largest group of asylum-seekers in that country. According to figures from the Office of the United Nations High Commissioner for Refugees (UNHCR), there are 1.7 million refugees within Iraq and a further 2 million in neighbouring countries. These people are fleeing because Iraq is in a state of war. The Bloomberg School of Public Health and the Johns Hopkins University have presented a study, published in the New York Times and the Washington Post, which estimated the number of Iraqis over and above the normal mortality rate who died as a result of the invasion and its consequences between March 2003 and July 2006 to be 650 000. Of these, the estimates count 600 000 people who have died as a direct result of violence and 50 000 who have died as a result of disease and other causes. The study goes on to say that, after the end of the invasion, 31% of the victims were believed to have been killed by coalition troops or air raids. According to the Johns Hopkins University, the risk of dying a violent death is 58 times higher than before the invasion.
What I want to say to this House is that these figures show that the occupation of Iraq is wrong and must finally be brought to an end. The collective support of this war by a number of EU Member States, including Germany, must cease. If that happened, there would not, in fact, be as many people who have to flee as there are at present, as has been quite properly stated in the resolution.
author. - Mr President, my thanks to colleagues for initiating this important debate. I cannot agree with the point made by the previous speaker, which was not discussed when we framed this report. May I say that what we can do in the European Commission, the European Council and the European Parliament is something different.
There are huge numbers of Iraqi refugees in Jordan, in Syria and in other neighbouring states, yet in almost every one of those countries these refugees are not allowed to work. Their children are prevented from going to school. Their parents and children are not allowed access to healthcare. They are in a desperate plight and there is no state support for them, as there would be were they in European Union Member States as refugees.
Inside the country there are huge numbers of IDPs - internally displaced people - equally without work, without food, far from their homes. They have been displaced mainly through religious and ethnic cleansing, one of the most miserable of wars to fight internally, as we know so well from our past history in Europe. The Shia are fleeing the Sunni, the Sunni are fleeing the Shia and many others are fleeing because of the various different insurgencies that are going on.
I would suggest, therefore, that the European Commission, which has worked mightily on this problem, should declare Iraq an emergency. I would ask the Council of Ministers, which has also worked incredibly hard with the Government of Iraq, to discuss this with the Commission and with other G8 donors, for example.
Iraq has in a sense been put on one side. People have been unclear as to what to do, but today, now, the Iraqi people are back in the sort of crisis they were in under the prolonged dictatorship of Saddam Hussein, under whom many more fled and under whom many more were killed. But here we are. They need our help.
I strongly request that the Commission and the Council of Ministers declare Iraq to be in an emergency state, to mobilise donor funding and spend it accordingly: housing inside, aid outside. There is a lot that we can do, but we have to look at the situation differently.
author. - Mr President, this unhappy debate takes note of the oh-so-predictable humanitarian disaster which has afflicted the people of Iraq since the coalition invaded illegally. It also demonstrates the double standards of our own Member State governments, particularly, I am afraid, my own in London, rather than Edinburgh, where I would rather it were.
Chancellor Gordon Brown was asked how much funding was to be allocated to the military action and his answer was 'as much as it takes'. I am afraid the financial allocation to the humanitarian support measures is shameful.
As we have heard, the United Nations estimates that 1.8 million people have been forcibly displaced within Iraq and 2 million have fled that unhappy country. That is more than the population of a number of our Member States.
Prime Minister Blair worries about international terrorism - he talks about it often enough. Well he might! The direct result of his policies has created the best possible recruiting ground al-Qa'ida could ever have asked for.
So, what to do? As we, of course, go through airport security this evening flying home from this place, let us think that that is Prime Minister Blair's legacy to Europe and to global politics. We, as we have heard, can do better: by sticking to our principles and by digging deep into our budgets.
The United Nations High Commissioner for Refugees and the International Red Cross efforts are severely underfunded. The countries neighbouring Iraq are in desperate straits and in dire need of support. This motion has a number of points in it which I commend to the House.
We did not create this disaster, but we are in a position to ameliorate its effects. By doing so, I hope we can lead by example where so many of our Member State governments have so comprehensively failed.
author. - (PT) Mr President, the text that we are submitting today for Parliament's approval very much reflects the fact that this situation can only be described as a human tragedy of massive proportions. I should like to thank the United Nations High Commissioner for Refugees, Mr António Guterres, for drawing attention to this disaster, which took place on 7 February.
I should also like to give a special word of commendation to the Swedish authorities for their exceptional European-level response to the human disaster. I should particularly like to commend the Egyptian authorities, which is the non-bordering country that has done by far the most to welcome these refugees, and I should like to make a heartfelt plea to the Egyptian authorities not to prevent these refugees from arriving or to suspend the conditions for hosting them when they arrive.
Most of all, however, I wish to call on the Commission and the Council - as Mr Posselt, who is here today, so aptly reminded us - to open their eyes, to go to Iraq and to see what is happening there. A disaster of this nature would never be possible unless it were organised from somewhere, as was the case previously in Rwanda and in the Balkans. We can no longer turn a blind eye; we must go to Iraq and understand what is happening. In this connection, I should like to say that I am proud that I was there recently. I have drawn up a report and invite all my fellow Members to have a look at it on the Internet.
author. - (PL) Mr President, I do not wish to speak about politics. Mr Casaca has just recalled the political context of the invasion of Iraq and its consequences. He may well be right.
I would prefer to focus on issues that may not be as important for journalists or for politicians like ourselves, but which are probably far more important for those who are currently going through hard times in Iraq, namely the refugees. In my view, the underlying reasons for events in the world of politics are of secondary importance. What is really important is what we can actually do. I am firmly convinced that we are currently being perceived as helpless by the rest of the world. I am also firmly convinced that the European Union is not in a position to provide real help to these people. This is even truer of the United States, and is really tragic.
There seem to be two aspects to the situation in Iraq. There are the victims of attacks, in the form of the hundreds and thousands of people we see on our television screens. They make up the news we are bombarded with. We hear very little, however, about the other aspect of the situation in Iraq, namely the tens of thousands of refugees. The European Union must certainly not appear helpless in this regard, and I agree with the previous speakers who referred to initiatives by the Scandinavian countries and to Egypt's role. All that is true.
We must make a clear and determined statement to the effect that we are interested not only in that first aspect, namely the victims of the attacks we see on television. We must let it be known that, as Europeans, as European politicians, we are equally concerned about refugees. The refugee problem is probably one of the greatest embarrassments for those who started this war and for those who are pursuing it, even if they are acting with the best of intentions. A reaction is therefore necessary, and that is what the European Parliament is currently engaged in. I am grateful for the wise words contributed by other speakers today.
author. - (FI) Mr President, behind the Iraqi refugee problem is a set of circumstances the like of which it is predicted will only become more common in various future conflicts. The situation has reached a state of civil war. The Christian minority in particular have become a scapegoat, and many Christians have been killed. Iraqi security forces have been unable to protect Christians, no matter what the Government's attitude is.
For example, Turkey, Jordan and Lebanon have taken it upon themselves to place refugees temporarily. In these countries, the United Nations refugee agency has not been able to confer refugee status on incoming Iraqis during the current conflict because the situation does not meet the criteria of the Geneva Convention. The present Government in Iraq is not persecuting Christians, but the problem is that sects inside the country are, and the Government cannot do anything about it.
International agreements therefore do not grant refugee status to Iraqi Christians, although there is no doubt that they are in need of temporary protection. To protect the asylum seekers, the United Nations High Commissioner for Refugees has not made a negative decision with regard to them either, since otherwise the host country could return them to Iraq, a situation which the UNHCR wants to avoid. Accordingly, it is vitally important that the international community responds to the agency's appeal for more international support. To aid the refugees, international assistance is required so that Iraq's neighbouring countries, which are struggling with huge numbers of refugees, will not close their borders to Iraqis. The latest news that the United States of America is accepting more refugees is a step in the right direction, and is vital, because earlier the United States had been shirking its responsibilities in this area. We need more news like this. Of the EU countries, Sweden deserves special mention.
The Iraqi refugee situation is absolutely desperate. There is a shortage of everything: food, medicines, health care and fuel. I heard of actual examples of this when the human rights organisation I head met a group of Iraqi Christian refugees in Turkey last autumn.
Crucial, however, to the assistance of Iraqis is to establish comprehensive reforms to promote justice and the law throughout Iraq. Similarly, the Iraqi Government must do all it can to bring those guilty of crimes and breaches of human rights to justice. This is essential if the unrest and violence against minorities is to cease.
on behalf of the PPE-DE Group. - (DE) Mr President, I endorse this resolution, not least because, at least in some of its subsidiary clauses, it vigorously champions the rights of the persecuted and imperilled Christians of Iraq.
We must bear in mind that the Christian communities in today's Iraq are probably some of the most ancient in the world. They have survived for 1 300 years as a minority in a Muslim-dominated part of the world, something for which those Muslims also deserve credit, yet today, in a time of massive Western presence in Iraq, they are under threat. This has to do with the fact that Iraq was put together as an artificial state after the First World War, that that state is now on the point of breaking up and that its constituent parts are attempting to make themselves homogenous units through a process of nationalistic self-discovery which, of course, poses a particular threat to the minorities.
There is one laudable exception, and that is the Kurdish sector. This is something worth highlighting. I do, however, call on Shias and Sunnis to follow in the great tolerant tradition of their forefathers and once again afford the Christian communities in Iraq the protection that they have enjoyed in that part of the world for over a thousand years. I call, above all, on the Commission to go into bat strongly for the rights of Christians, because who else will do this if we do not?
on behalf of the PSE Group. - (DE) Mr President, on 8 January, the Office of the United Nations High Commissioner for Refugees (UNHCR) issued an urgent call for funding to the donor states for a new USD 60 million aid programme.
The object is to help hundreds of thousands of people displaced by the conflict in Iraq, irrespective of their faith. Such massive movements of fleeing people are the results of a war that was begun against the will of the international community, yet it is the international community that now has to bear, and pay for, the terrible consequences.
We are currently witnessing the largest long-term exodus since the displacement of the Palestinians in 1948. One in eight Iraqis is a refugee. In 2006 alone, half a million Iraqis fled their country. Every month, another 50 000 join them. There may now be 1.7 million deracinated Iraqis in Iraq. By the end of 2007, the UNHCR estimates this number could be 2.3 million. The longer the conflict goes on, the worse will be the plight of these displaced persons and the communities that help them and that want to help them.
We call on the Member States and the Commission to support the UNHCR, politically and financially, in its work protecting the refugees, irrespective of their faith.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, the figures given are more or less in agreement: we are now approaching 4 million refugees, around half of whom are 'external' and the other half 'internal' within Iraq.
To all intents and purposes this is a humanitarian catastrophe almost without precedent, and for this reason the opportunity offered by the Geneva Conference on 17 April 2007 should not be wasted: the European Union must prepare itself and arrive in force, with a political presence at the highest levels, having already decided on an appropriate amount of funds to put on the table. If this is not done, we risk total failure. This is a point on which we all need to be united, regardless of the political reasons for the conflict: thus the greatest possible unity is needed to resolve an issue which is liable to explode in our faces, with disastrous consequences.
With regard to its causes, I believe that perhaps - obviously this is not the subject of our resolution; I am just mentioning it to the representatives of the Council and the Commission - it would be useful to take into consideration the possibility, faced with the daily carnage in Iraq, of referring the matter to the International Criminal Court, since these are crimes against humanity, committed systematically and on a daily basis. Perhaps this could also be helpful with regard to the causes of this humanitarian catastrophe.
Mr President, I too want to focus on the Assyrian Christians who are now seeking refuge mainly in Syria and Jordan. Iraq's Christian communities are amongst the world's most ancient, speaking Aramaic, the language of Christ. They suffered terribly during the 1915 Armenian genocide, and then again under the Iraqi Hashemite monarchy for cooperating with the British during the First World War. Then they suffered again during Saddam Hussein's days when he had the war with the Kurds. Today there are only about 6 000 to 8 000 who remain, mainly living in the Nineveh Plain.
As many as 60 000 Assyrian Christians, or perhaps even more, have fled since the beginning of the insurgency that followed the US-led invasion in 2003. Their exodus was accelerated in August 2004 after the start of the terrorist bombing campaign against Christian churches by Islamists, who accused them of collaborating with the allies solely by virtue of their practising the Christian faith.
Last April the European Parliament voted for the Assyrians to be allowed to establish, on the basis of Section 5 of the Iraqi Constitution, a federal region where they can practise their own unique way of life, free and safe from outside interference. I call again on this House, on the Commission and on the Human Rights Special Observer from the German Presidency, for this solution to be considered as a possibility.
(LT) Every day we hear about bloody explosions in Iraq, and the victim count is growing steadily. We do not get enough information though about another tragedy - the painful fate of becoming a refugee has affected 4 million Iraqis. Almost one in six of the inhabitants of that country has been forced to leave his or her home, the number of refugees is increasing, and their situation is terrible. The United Nations Organisation is trying to help, but unsuccessfully, because the international community has still not grasped the seriousness of the situation. The initiative of Sweden, which has agreed to grant refugee status to 9 000 Iraqis, is to be commended. Not many EU countries so far, especially the new ones, have had the resolve to follow this example. However, particular responsibility falls on the United States, which, willy-nilly, created the current situation, in which Iraq is wading ever deeper into the quagmire of a nation beset by divisive internal and external conflicts.
(Applause)
Mr President, the emergence of Saddam Hussein in the post-colonial troubled era in Iraq brought a rule of intimidation, persecution and murder of citizens. The illegal military invasion and occupation of Iraq undertaken in 2003 by Mr Bush and his British bulldog, Mr Blair, have brought an unprecedented calamity to the people of Iraq.
The Bush-Blair duo has succeeded in accomplishing in the space of three years what the likes of Saddam Hussein did not succeed in doing for thirty years, i.e. to bring the country completely to its knees, with hundreds of thousands of innocent civilians killed, with utter lawlessness, with comprehensive destruction of the country's infrastructure and with millions of internal and external refugees. The USA and Britain could together spend over one thousand billion dollars a year supporting their war machines in Iraq, which largely caused the problem in the first place, but now expect the international community to deal with the enormous humanitarian problem of the Iraq refugees. Instead of the USA and Britain taking care of the Iraqi refugees and all the necessary costs involved, they expect neighbouring and European countries to do so. Fair enough: we must not deviate from the rule that those who cause a catastrophe very seldom pay for it.
(PL) Mr President, Commissioner, I would like to begin by congratulating the German Presidency, and warmly welcoming the presence of its representative at today's debate. I am delighted the German Ombudsman is with us today.
According to UN data, almost two million people have left Iraq in recent years because of the danger to their lives, the chaos and the difficult economic conditions. We are witnessing a major tragedy of refugees fleeing from Iraq to neighbouring countries. There are a million of them in Syria, some 750 000 in Jordan, over 100 000 in Egypt, 40 000 in Lebanon and many more scattered throughout other countries. Those Palestinians inside Iraq are in a particularly difficult position. In its statement on 2 February 2007, Human Rights Watch called on Syria to immediately open its borders to the Palestinians who are currently in danger in Iraq.
The UN is calling for a contribution of USD 60 million to a fund to help refugees from Iraq. The world cannot remain indifferent to their fate. Today's decision by the United States to grant asylum in the United States to 7 000 Iraqis next year is a step in the right direction, as is the decision by the United States to contribute USD 18 million to the programme to assist refugees from Iraq.
These are still only drops in the ocean of need, however. The European Union must play a leading role in the forthcoming conference to be held in Geneva on 17 April 2007. It must provide financial support to alleviate the plight of the refugees and help resolve this crisis.
Member of the Commission. Mr President, I wish to express my gratitude to the authors of this resolution and to the groups and individuals who have presented their opinions. There was a strong focus on the eminent need for solidarity with the people in great need. The Commission is also extremely concerned about the humanitarian situation in Iraq and the scale of human suffering caused by the ongoing violence in that country, the high level of displacement inside and outside Iraq and the impact this is having on the whole region.
Over the past few months the Commission has kept monitoring the situation, keeping in close contact with other key international players, notably with the Red Cross and the United Nations.
As you have mentioned, we have the same figures from the United Nations High Commissioner for Refugees: 1.8 million people are now internally displaced and 2 million Iraqis have already fled to neighbouring countries. As Mr Smith said, that is nearly 4 million people.
However, an exact assessment of the needs inside Iraq has so far been made impossible by the difficulties of gaining access to the affected populations as a result of the security situation.
The conference the United Nations is holding in Geneva in April, which has also been mentioned here, is expected to provide more clarity regarding the situation of internal and external displacements, the impact and the needs. The Commission will take an active part in that Conference. I am certain that Mr Cappato expressed an important invitation be united there with the Council and the Member States.
In the meantime, based on the information received from partner international humanitarian agencies, the Commission, through its Directorate-General for Humanitarian Aid (ECHO), has decided to allocate EUR 10.2 million for humanitarian aid to the victims of the Iraqi crisis.
As announced this morning by my colleague Mr Michel, an initial funding package of EUR 6.2 million, focusing on the most vulnerable groups, will be proposed for meeting the humanitarian needs of refugees who have fled to countries such as Syria, Lebanon and Jordan. The aid will consist of basic healthcare and education, as well as targeted distributions of food and essential household items. Protection activities are also envisaged, in particular support for the United Nations High Commissioner for Refugees' refugee registration system, which is important in identifying the most vulnerable groups and assessing their specific needs.
Another initial funding package of EUR 4 million is in the process of being drawn up for people suffering inside Iraq, based on a careful assessment of priority needs and aid delivery arrangements in what is a highly volatile security environment, as you can imagine.
Humanitarian aid will be provided impartially and without discrimination, with a focus on those most at risk. The Commission will consider further funding decisions when new needs emerge or when access to groups requiring help, and who are currently out of reach, becomes possible.
The Commission will also continue monitoring the situation closely and to raise specific matters through its regular discussions with third countries and the Government of Iraq, including the Ministry of Displacement and Migration.
If the situation deteriorates further in the coming months, the Commission will examine the situation in the light of the criteria of the Temporary Protection Directive, in order to decide whether to submit to the Council a request to activate the temporary protection mechanism for the Iraqi asylum seekers. This may offer them immediate protection while, at the same time, providing financial support for their actual reception as well as making arrangements for an eventual redistribution of asylum seekers amongst Member States.
The Commission will also explore, in close cooperation with the United Nations High Commissioner for Refugees, the possibility for a coordinated effort by EU Member States to resettle refugees from the region. Such a resettlement effort could target particularly vulnerable categories of people, such as women-at-risk and unaccompanied minors.
I want to thank the honourable Members for their resolution and support.
The debate is closed.
The vote will take place at the end of the debate.